

115 HR 598 IH: AIM Act of 2017
U.S. House of Representatives
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 598IN THE HOUSE OF REPRESENTATIVESJanuary 20, 2017Mr. Lynch (for himself, Mr. Quigley, Mr. Gallego, Mr. Capuano, Ms. Clark of Massachusetts, Ms. Sinema, Mr. Jeffries, Mr. Beyer, Ms. Eshoo, Mr. Crowley, Ms. Meng, Ms. Speier, Ms. Norton, Mr. Lipinski, Ms. Schakowsky, Mr. Peters, Mr. Ted Lieu of California, Miss Rice of New York, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to commission a study of the
			 health impacts of airplane flights on affected residents of certain
			 metropolitan areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Airplane Impacts Mitigation Act of 2017 or the AIM Act of 2017. 2.Study of health impacts of overflights (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with an eligible institution of higher education to conduct a study of the health impacts of airplane flights on residents exposed to a range of noise and air pollution levels from such flights.
 (b)Scope of studyThe study conducted under subsection (a) shall— (1)examine the health impacts of airplane flights on residents, including asthma exacerbation, sleep disturbance, stress, and elevated blood pressure;
 (2)focus on residents in not more than eight metropolitan areas, including— (A)Boston;
 (B)Chicago; (C)New York;
 (D)the Northern California Metroplex; (E)Phoenix; and
 (F)not more than three additional metropolitan areas, chosen at the discretion of the Administrator, that each contain at least one international airport;
 (3)consider in particular the health impacts on residents living partly or wholly within the land area underneath the flight paths most frequently used by aircraft flying, including during takeoff or landing, at an altitude lower than 10,000 feet; and
 (4)consider only those health impacts that manifest during the physical implementation of the NextGen RNAV program on flights departing from or arriving at an international airport located in one of the metropolitan areas described in paragraph (2).
 (c)EligibilityAn institution of higher education is eligible to conduct the study if the institution— (1)has a school of public health that has participated in the Federal Aviation Administration Center of Excellence for Aircraft Noise and Aviation Emissions Mitigation (PARTNER);
 (2)has a Center for Environmental Health that receives funding from the National Institute of Environmental Health Sciences;
 (3)is located in one of the areas within the scope of the study described in subsection (b); (4)applies to the Administrator in a timely fashion;
 (5)demonstrates to the Administrator’s satisfaction that the institution is qualified to conduct such a study;
 (6)agrees to submit to the Administrator, not later than 2 years after entering into an agreement under subsection (a), the findings and conclusions of the study as well as any source materials used; and
 (7)meets such other requirements as the Administrator may determine to be necessary. (d)ReportNot later than 60 days after the Administrator receives the study under subsection (a), the Administrator shall submit to Congress a report containing the findings and conclusions of the study.
			